Graphic [agrx-20200630ex101889986001.jpg]



Exhibit 10.1

Information in this exhibit identified by [***] is confidential and has been
excluded pursuant to Item 601(b)(10)(iv) of Regulation S-K because it is both
(i) not material and (ii) would likely cause competitive harm to the registrant
if publicly disclosed.



PROJECT AGREEMENT

(DETAILING – FIELD TEAM AND TELESOLUTIONS)



This Project Agreement (this “Project Agreement”) is made as of April 30, 2020
(the “Effective Date”) by and between inVentiv Commercial Services, LLC, a
Syneos HealthTM group company, with an office located at 500 Atrium Drive,
Somerset, NJ 08873 (“Syneos Health”) and Agile Therapeutics, Inc. with an
 office located at 100 Poor Farm Road, Princeton, New Jersey 08540 (“Client”).
 Client and Syneos Health may each be referred to herein as a “Party” and
collectively, the “Parties”.



RECITALS



A.        Client and Syneos Health have entered into a Master Service Agreement
dated as of October 11, 2017 (the “MSA”).



B.         Client and Syneos Health desire to enter into this Project Agreement
pursuant to which Syneos Health shall provide Syneos Health sales
representatives, district managers and telesolutions agents to provide detailing
services as set forth more fully in Exhibit A and B attached hereto.



1.         Interpretation and Construction



(a)        The Parties confirm that the MSA shall govern the relationship
between the Parties. Unless otherwise specifically set forth herein, in the
event of a conflict or inconsistency between the terms and conditions set forth
in the MSA and the terms and conditions set forth in this Project Agreement, the
terms and conditions set forth in this Project Agreement shall take precedence,
govern and control.



(b)        The Parties hereby acknowledge that the terms set forth in the MSA
are incorporated herein by reference, as if fully set forth at length therein.



2.         The Services



A description of the detailing services (the “Detailing Services”) is set forth
on Exhibit A attached hereto and made a part hereof. A description of sales
operations, implementation and on-going services for the field and telesolutions
team (the “Sales Operations Services”) is set forth on Exhibit A-1 attached
hereto and made a part hereof. A description of the telesolutions services (the
“Telesolutions Services”) is set forth on Exhibit B attached hereto and made a
part hereof. A description of the compliance services (the “Compliance
Services”) is set forth on Exhibit C attached hereto and made a part hereof. A
description of the sample accountability services (the “SA Services”) is set
forth on Exhibit D attached hereto and made a part hereof. A description of the
training services (the “Training Services”) is set forth on Exhibit E attached
hereto and made a part hereof (the Training Services, Compliance Services, Sales
Operations Services and, collectively with the Detailing Services, the
“Services”).





Page 1

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



3.         The Term



This Project Agreement shall be in effect as of the Effective Date and shall
remain in effect until the second anniversary of the Deployment Date (as defined
in Exhibit A), unless extended as provided herein (the “Term”) or unless earlier
terminated as set forth below. The period from the Effective Date through the
day prior to the one year anniversary of the Deployment Date shall be referred
to herein as “Year One,” and the period from the one year anniversary of the
Deployment Date through the day prior to the second anniversary of the
Deployment Date shall be referred to herein as “Year Two.” The Term may be
extended for additional periods of one (1) year (each an “Additional Term”) upon
the mutual written agreement of the Parties not less than [***] before the end
of the Term or any Additional Term.



4.         Termination



(a)        Notwithstanding Section 12(a)(iii) of the MSA, either Party may
terminate this Project Agreement by providing the other Party with [***] prior
written notice; provided, however, that such termination by Client may not occur
[***], and if such termination by Client occurs [***], Client shall pay Syneos
Health a termination fee based on the actual date of termination according to
the following table schedule:



[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]





[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

Page 2

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



[***]

[***]



(b)        In the case of termination of this Project Agreement by Client
(except for termination by Client pursuant to Section 12(a) (ii),(iii) or (iv)
of the MSA), a Scale Down, or at the end of the Term (or any Additional Term),
Client shall (in addition to all other payment obligations under this Project
Agreement) promptly pay (or if paid by Syneos Health, promptly reimburse) Syneos
Health for: the amount due any lessor or rental agent of the fleet vehicles
(“Fleet Vehicles”) and information technology equipment (i.e. laptops and iPads)
(“IT Equipment”) leased or owned by Syneos Health and provided to members of the
Sales Team (as defined in Exhibit A) or the Telesolutions Team (as defined in
Exhibit B) (collectively, the “Project Team”), for any early termination of the
lease or rental agreement. Client may elect to:



(i)         either, (i) transfer the IT Equipment to Client and pay an amount
equal to the net book value (if any) of the IT Equipment on the books of Syneos
Health at the time of the transfer event, or, (ii) dispose of the IT Equipment
and pay Syneos Health the net loss on such IT Equipment. Net loss is calculated
as the remaining net book value of such IT Equipment, plus any amounts due by
Syneos Health in connection with the lease or rental termination and costs
associated with the storage and disposal of said IT Equipment.



(ii)       dispose of the Fleet Vehicles and pay Syneos Health the net loss on
such Fleet Vehicles. Net loss is calculated the difference between the remaining
net book value of such Fleet Vehicles and the actual net price received by
Syneos Health for the disposal of such Fleet Vehicles, plus any amounts due by
Syneos Health in connection with the lease or rental termination and costs
associated with the transportation, storage, and disposal of said Fleet
Vehicles.



(c)        Notwithstanding Section 4(a) of this Project Agreement, Client may
immediately terminate this Project Agreement upon prior written notice to Syneos
Health, in the event that the United States Food and Drug Administration (the
“FDA”)has caused the withdrawal from the market of the Product, and such
withdrawal causes or will cause this Project Agreement and/or Client’s
commercialization of the Product to no longer be commercially viable (such
commercial viability to be mutually determined by the Parties in good faith);
provided, however Client shall pay Syneos Health for all fees and expenses under
this Project Agreement incurred through the effective date of such termination.



(d)        In the event of a change of control, or assignment to a successor in
interest in accordance with Section 14(b) of the Agreement, the assignee or
successor in interest may terminate this Project Agreement by providing Syneos
Health with [***] prior written notice; provided however, that if such
termination by assignee or successor in interest occurs [***], assignee shall
pay for all fees and noncancelable expenses under this Project Agreement
incurred through the effective date of such termination and assignee shall pay a
termination fee for each Sales Representative and Telesolutions Agent allocated
hereunder in accordance with the below table schedule:



[***]

[***]

Page 3

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]







Page 4

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]





Page 5

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



5.         Conversion



(a)        Notwithstanding Section 7 of the MSA, during the Term (or any
Additional Term), Client may solicit, employ or retain the Syneos Health Sales
Representative(s), DM(s) or Telesolutions Agent(s) performing Services hereunder
(each a “Conversion”) upon [***] prior written notice to Syneos Health. In the
event of a Conversion, Client may elect to either:



(i)         backfill the position subject to such Conversion as to maintain the
number of Syneos Health Sales Representatives and DMs as outlined in Exhibit A
and Telesolutions Agent as outlined in Exhibit B and pay Syneos Health a
recruitment fee for replacement/backfill per the table below; or



[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]



(ii)       Scale Down the respective position pursuant to the terms of Section
I(c)(ii) of Exhibit F and pay Syneos Health the Conversion Fee outlined in the
below table based on the actual date of such Conversion.



[***]

[***]

[***]

[***]

[***]

[***]

[***]





[***]







(iii)      The Parties shall meet to agree upon Project Team composition in the
event of conversion.



(b)        Client understands and agrees that Syneos Health cannot guarantee
that the Syneos Health Sales Representative, DM or Telesolutions Agent will
agree to participate in a Conversion.



(c)        In the event Client implements a Conversion, the Parties agree that
any and all training materials created by Syneos Health, without the use of any
Client Confidential Information, and made available to the Syneos Health Sales
Representative(s), DM(s) or Telesolutions Agent(s) will be immediately returned
to Syneos Health, it being understood and agreed that the Syneos Health
proprietary training modules constitute valuable and proprietary information of
Syneos Health and are subject to the confidentiality obligations set forth in
Section 6 of the MSA.  Within [***] of implementing a Conversion, Client shall
return to Syneos Health any originals and copies of Syneos Health proprietary
training modules, which had been in the possession of the converted Syneos
Health Sales Representative, DM or



Page 6

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



Telesolutions Agent.



6.         Fees



Set forth on Exhibit F are the fees to be paid by Client to Syneos Health for
the performance of the Services.



WHEREFORE, the parties hereto have caused this Project Agreement to be executed
by their duly authorized representatives on the day and year first above
written.





AGILE THERAPEUTICS, INC.



INVENTIV COMMERCIAL SERVICES, LLC



By:







By:



Name:





Name:



Title:





Title:



Date: 





Date: 









Page 7

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



EXHIBIT A

THE DETAILING SERVICES



Syneos Health will provide Client with a field force that shall consist of [***]
full-time sales representatives (the “Representatives”) consisting of up to
[***] senior representatives (the “SR. Reps” and collectively with the
Representatives, the “Syneos Health Sales Representatives” or “Sales
Representatives”) who shall detail Client’s Product by making Calls pursuant to
a Call Plan on Targets in two waves of deployment as defined in the below table.



[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]





The Sales Representatives will be managed by up to [***] district managers (the
“DMs”) who will also be Syneos Health employees.  Syneos shall also provide
[***] national sales director (the “NSD”).  The Sales Representatives, DMs and
NSD may be referred to collectively herein as the “Sales Team”. For purposes of
clarity, the Implementation Fees and Fixed Monthly Fees outlined in Section I(a)
and (b) of Exhibit F includes the headcount for Wave One, the Telesolutions
Agents, Sales Representatives, and the DMs.  The Fees associated with the Wave
Two headcount shall be handled as a Scale Up pursuant to Section I(c)(i) of
Exhibit F.  Syneos Health shall adjust the Fixed Monthly Fee prior to the
initial fill of any Project Team member, pro-rated for any partial months,
according to the Fixed Monthly Fee table outlined in Exhibit F, Section I(c)(i).



In the event that the Parties desire to increase the type and / or number of
Sales Team members providing Services under this Project Agreement they may do
so by utilizing a Sales Team Member Request Form (the “Request Form”) in a
format that is substantially similar to the one attached hereto as Attachment 1.
The details set forth in the Request Form shall be mutually agreed upon by the
Parties. For clarification, the Request Form may not be used in those situations
where it is the intent of the Parties to amend terms and conditions of this
Project Agreement other than those specific items set forth on the Request Form.



I.          ADDITIONAL DEFINED TERMS



(a)        “Call” means the activity undertaken by a Sales Representative to
detail the Product, further described as a face-to-face presentation by a in
Sales Representative to a Target and will include providing the Product
Literature (as directed by Client).



(b)        “Call Plan” means a plan jointly designed by Client and Syneos
Health, which is intended to enhance the efficiency and effectiveness of the
Sales Team in making Calls. The Call Plan will be maintained by Syneos Health at
its offices with a copy of such Call Plan maintained by Client at its offices,
and may be amended or reconfigured from time to time solely at Client’s written
request (limited quarterly updates are included in the current fee) with Client
paying Syneos Health a fee pursuant to the Standard Pricing Table outlined in
Exhibit A-1, Section 3.1.1(d)(5), as agreed upon in writing, for the performance
of such amendment or reconfiguration services. Client may add products to the
call plan, which may be either products owned by the Client or those for which
the client has entered into a co-promotion agreement without having an impact on
the monthly fees. If a Call Plan requires



Page 8

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



amending or reconfiguration a Change of Scope document would be executed by both
Parties and the Standard Pricing Table see Exhibit A, Section 3.1.1(d)(5) would
apply as applicable.



(c)        “Deployment Date” means the date of the first Call by a Syneos Health
Sales Representative, which is anticipated by the Parties to be on or about
[***]. Notwithstanding the date set forth herein, the Deployment Date will be
the actual date of the first Call by a Syneos Health Sales Representative.



(d)        “Healthcare Professional” or “HCP” means a person, other than an
individual patient, including, without limitation, any medical or health care
professional or entity in a position to purchase, lease, recommend, use,
influence or arrange for the purchase or lease of, or prescribe the Products
with whom Syneos Health Sales Representatives come in contact with in connection
with providing the Services hereunder.



(e)        “Product” shall mean Twirla®.



(f)        “Product Literature” shall mean promotional, informative and other
written information concerning the Product. All Product Literature shall be
prepared and provided by Client. The Syneos Health Sales Representatives shall
utilize the Product Literature when making Calls.



(g)        “Sales Team Hire Date” means the date the first Syneos Health Sales
Representative is assigned to the Sales Team.



(h)        “Targets” mean the licensed practitioners who are identified by
Client as potential prescription writers and/or customers for the Product as
provided by Client to Syneos Health.

II.        HIRE STATUS, FLEET, TRAINING AND MEETINGS



(a)        Hire Status—Generally. Upon completion and approval by the parties of
the field alignment and profile (including approval of the final number of Sales
Team members), Syneos Health will commence recruiting and hiring activities for
the Sales Team members.  In the event that Syneos Health receives notification
to commence recruiting and hiring activities with respect to a position or
territory, and that position or territory is subsequently cancelled by Client at
any time after [***] from the date of such notification, then Client shall pay a
cancellation fee to Syneos Health in the amount of [***] for each such cancelled
position or territory.

(b)        Hire Status—Provisioning. Syneos Health shall provide following:

(i)   Salary, benefits, and incentive compensation as agreed by Client to the
Sales Team members.

(ii)       Fleet Vehicles and fleet management services for the Sales
Representatives include the following:

(1)        Coordination of department of motor vehicle (“DMV”) checks and
confirmation of completion for all employees in Fleet Vehicles



Page 9

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



(2)        Management of vendor involvement for accidents, fuel cards, and
insurance

(3)        Coordination of delivery of bridge rentals or Fleet Vehicles
dependent upon background and DMV check completion, timeline of deployment and
vehicle availability

(4)        Recommendations for snow belt vehicles as applicable for project

(5)        Ordering new vehicles or transfer of existing surplus vehicles
dependent upon team size, availability and Client budget

(6)        Timely pick-up of fleet vehicles through third-party vendor for
terminations and leaves of absence (“LOAs”) as appropriate

(iii)      The above stated fleet management services shall assume the
following:

(1)        Timely notification of territory and district locations for vehicle
placement

(iv)       Human resources management services for the Sales Team to include,
but not be limited to, the following:

(1)        Creation, distribution, and tracking of offer letters and onboarding
documents

(2)        Distribution of emails from background and drug screening vendors to
complete required data for background screening and drug screen

(3)        Tracking of background and drug screening results (follow-up may be
required)

(4)        New hire orientation

(5)        Works with project lead coordination on investigations of policy
non-compliance, background and other performance issues

(6)        Coordination with leave and benefits administration as required

(7)        Delivery of termination notices, participation in notification calls
regarding downsizing and conversions

(v)        Human resources management services assume the following:

(1)        Timely completion of background vendor required information through
its link for new hires

(2)        Information regarding vacation, incentive compensation, expectations
are available for inclusion in the offer letters



Page 10

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



(vi)       Information technology hardware for the Sales Representatives to
include iPads and laptop computers (including sales force automation software)
and printers.

(vii)     CRM and operational support for the Sales Representatives as further
described in Exhibit A-1.

(c)       Training - The training responsibilities of the Parties are as
follows:



(i)         Syneos Health shall be responsible for training members of the Sales
Team pursuant to Exhibit E.



(ii)       Client shall be responsible for training members of the Sales Team
concerning all Product specific information including Product complaint handling
procedures, applicable specific Client health care compliance policies and
Client customer service policies and procedures, orientation to Client’s
business, compliance with Applicable Law, and adverse event reporting policies
and procedures. The Parties agree to work together to mutually determine if,
when, and at what cost additional training shall be provided to members of the
Sales Team.



(d)        All expenses associated with Plan of Action (POA) meetings and
national training meetings shall be pre-approved by Client and be paid for by
Client as a pass-through expense or direct billed to Client.



(e) Syneos Health will be responsible for providing credit cards to any Syneos
Health Sales Team member as requested by Client who establishes
credit-worthiness in accordance with standards established by Syneos Health’s
corporate credit card provider. Client and Syneos Health shall establish
appropriate limitations on the amount of available credit. In the event a Syneos
Health Sales Representative is unable to establish credit worthiness, Client
shall determine if it nevertheless desires to have a credit card issued to such
Syneos Health Sales Representative. All credit card expenses shall be submitted
and processed through the Syneos Health expense reimbursement system. In the
event of a default on a credit card invoice by any Syneos Health Sales
Representative (i.e., the expenses/receipts are not input into the Concur
system), Client shall nevertheless reimburse Syneos Health for all business
related expenses properly incurred by such field personnel in accordance with
the Project Agreement which are substantiated through credit card statement
documentation, and not otherwise entered in the expense management system.



III.       PERFORMANCE



If Client believes in good faith that the performance of any Syneos Health Sales
Team member is unsatisfactory or is not in compliance with the provisions of
this Project Agreement, Client shall notify Syneos Health and Syneos Health
shall promptly address the performance or conduct of such person in accordance
with its internal human resource policies. In the event that Client determines
in good faith that a Syneos Health Sales Team member has violated any applicable
law, regulation or policy, Client shall notify Syneos Health in writing. Syneos
Health shall promptly address the issue and take all reasonable and appropriate
action (including but not limited to termination of such employee). No such
action shall be contrary to Syneos Health’s internal human resource policies and
procedures, provided such human resource policies and procedures are in
compliance with all Applicable Laws. If, despite any foregoing action by Syneos
Health, Client is still reasonably unsatisfied with the performance of



Page 11

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



any Syneos Health Sales Team member, Client may request the removal of such
Syneos Health Sales Team member by promptly notifying Syneos Health in writing,
and Syneos Health shall remove the Syneos Health Sales Team member from the
provision of Services hereunder. Any action taken pursuant to this Section III
will be in accordance with Syneos Health’s internal human resource policies and
procedure and the Applicable Laws governing employees. Syneos Health shall
promptly notify Client if it becomes aware that any Sales Team member has
violated or is alleged to have violated any applicable law, regulation or
policy.



IV        CALLS AND TARGETS



The Syneos Health Sales Team shall provide Product Literature and Product
samples (as needed) when making Calls as directed and approved by Client. Client
is solely responsible for the content, production and distribution (to the
Syneos Health Sales Representatives) of the Product Literature. Each Syneos
Health Sales Representative shall record information concerning each Call,
including but not limited to Product sample distribution, and concerning the
profile of each individual Target (or other physician called upon) on whom the
Syneos Health Sales Representative calls. Client shall permit Syneos Health to
access and use all Target, sales and Call-related data that supports or is
associated with the Services that are performed in accordance with this Project
Agreement (the “Data”). The Data shall be used by Syneos Health for the purpose
of evaluating the performance of its Sales Team members; and, provided that
Syneos Health de-identifies all Client and Product specific components of the
Data, for business development and analytics purposes.

V.        THE PRODUCTS



The Product shall be promoted by Syneos Health under trademarks owned by or
licensed to Client and are Products which Client has all lawful authority
necessary to market and sell the Products in all geographic areas where the
Products are to be promoted under this Project Agreement. This Project Agreement
does not constitute a grant to Syneos Health of any property right or interest
in the Products or the trademarks owned by or licensed to Client. Syneos Health
recognizes the validity of and the title of Client to all its owned or licensed
trademarks, trade names and trade dress in any country in connection with the
Products, whether registered or not. Client represents to Syneos Health that
neither those trademarks, trade names and trade address nor the promotion of the
Products by Syneos Health infringes on any intellectual property right of any
other person or entity.



VI.       HIRING PROFILE



In selecting Sales Team members, Syneos Health will use the preferred hiring
profile approved by Client. Syneos Health will take reasonable steps to confirm
the accuracy of information concerning background and experience received from
applicants for positions of Sales Team members. Syneos Health shall not
knowingly employ or otherwise retain, or permit to be retained as a Sales Team
member, a practicing physician or a person affiliated on a professional level
with or employed by any physician, physician practice or other healthcare
professional or provider or a person who is in a position to unduly influence
the purchase of the Products.



VII.     BACKGROUND CHECKS



Syneos Health shall be responsible for performing drug testing and background
checks of all



Page 12

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



Sales Team members. Syneos Health represents and warrants that it will complete
or cause to be completed a thorough background check of all Sales Team members.
This will include, Criminal Check, Social Security Check, Drug Screen, Motor
Vehicle Record Check, Education Check, Past Employer Check. Syneos Health
further represents and warrants that it will perform or cause to be performed
background checks to confirm that no Sales Representative:



a.          is an excluded person on the Office of Inspector General’s List of
Excluded Individuals/Entities and is not on the General Services Administration
Excluded Parties List (as of the date the background check is performed);



b.         is, so far as it is aware, an unfit or an improper individual for the
performance of the Services;



c.          is, so far as it is aware, engaged in any fraudulent or unlawful
activity, or other inappropriate conduct as measured by the other requirements
of this Project Agreement.



Syneos Health shall institute prompt corrective or disciplinary action against
any Sales Team member who fails to meet the requirements set forth in this
Exhibit A. Syneos Health further agrees to cooperate and comply with all
investigations by or on behalf of Client with respect to wrongdoing, or alleged
or suspected wrongdoing, in respect of any obligations of Syneos Health or any
Sales Team members under this Project Agreement.



VIII.    REPRESENTATIONS AND UNDERTAKINGS



(a)        [***].



(b)        Client represents that:



(i)         it recognizes that for Syneos Health to comply with its obligations
hereunder, it shall need the good faith cooperation of Client to provide Syneos
Health with the necessary materials and assistance required to enable Syneos
Health to perform the Services;



(ii)       the Services being provided by Syneos Health are in furtherance of
Client’s program of marketing and promoting the Products and as such, Client is
responsible for ensuring, and further, Client represents and warrants, that the
Client’s program being implemented by Syneos Health pursuant to the terms hereof
(but not the implementation thereof by Syneos Health), strictly adheres to all
applicable state and federal statutes, laws, ordinances, and the rules and
regulations of all governmental and regulatory authorities, including but not
limited to, the Federal Food, Drug, and Cosmetic Act and the Prescription Drug
Marketing Act;



(iii)      it shall ensure that none of its employees add, delete or modify
claims of efficacy or safety of the Products, nor makes any changes (including
but not limited to, underlining or otherwise highlighting any language or adding
any notes thereto) in the Product Literature, during the training on the
Products or during any communications with Syneos Health employees;





Page 13

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



(iv)       it shall ensure that none of its employees working with the Sales
Team or in connection with the Services, directly or indirectly instruct any
Syneos Health employee to pay, offer or authorize payment of anything of
substantial value (either in the form of compensation, gift, contribution or
otherwise) to any person or entity in a position to order, recommend or purchase
the Products contrary to any law; and



(v)        neither it nor any of its employees directly or indirectly instruct
any Syneos Health employee to make any representations or warranties relating to
the Products that conflict, or are inconsistent with, applicable laws or the
Food and Drug Administration approved labeling for the Products.





Page 14

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



(iv)       Client shall:



A.        provide Syneos Health Sales Team members with all Product Literature
and arrange for the provision of Product samples (as applicable).



B.         inform Syneos Health promptly of any changes which Client believes
are necessary or appropriate in the Product Literature or in information
concerning the Products in order to be in compliance with all applicable federal
and state law, regulations and administrative guidance.



C.         Arrange for a timely and appropriate response to any inquiry
concerning a Product communicated to Syneos Health from any licensed
practitioner and communicated by Syneos Health to Client.





Page 15

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



EXHIBIT A-1

FIELD OPERATIONS SERVICES (SALES TEAMS)

1.0       Executive Summary

This Exhibit A-1 describes the scope of work, deliverables, and assumptions for
field operations initial implementation and ongoing annual support for the
Project (as defined in Section 3.1.1(a)).  Any changes to the assumptions,
deliverables, or scope of work described in this Exhibit A-1, or any new work
request(s), will follow Section 3.1.1(d), Change Control Process of this Exhibit
A-1.

2.0       Scope of Services

The following service areas are part of field operations initial implementation
and ongoing annual support:

·     Operations Management

·     Customer Relationship Management (CRM)

·     Customer Master Source Data & Validation

·     Travel and Expense Management

·     Transparency Reporting

·     Data Management

·     Analytics and Reporting

·     Targeting, Alignment and Call Plan Administration

·     Incentive Compensation Management

·     Field Support Services

·     Technology Training Services

·     LMS System Support

·     Quality Management and Assurance

3.0       Scope of Work Definition

3.1       Operations Management

3.1.1    As part of operations management, Syneos Health will provide the
following:



Page 1

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



(a)        Project Management.  Syneos Health will provide a fully integrated
project management approach for the implementation of the operations services
(the “Project”) including the following:

(1)        Leadership of Project kick-off meeting to include review of scope,
timelines, and assumptions for each functional area, Sales Team member
introduction, and status reporting formats and meetings.

(2)        Integration of all Project activity, timelines, and deliverables
across all functional areas into a consolidated Project schedule.

(3)        Leadership, facilitation, and documentation of all meetings,
including meeting notes and action items.

(4)        Management of the Project schedule including task management,
escalation of issues, risk identification, and interdependencies through Project
documentation including:

(i)         Issue tracker;

(ii)       Milestone tracker; and

(iii)      Action item tracker.

(5)        Project status meetings and Project status reporting, including
weekly status reports and plan reviews with the Client.

(6)        Project close-out and lessons learned session to include any
information that can be applied to the ongoing operational support of the Client
after the initial implementation is complete.

(7)        Project management implementation deliverables including the
following:

(i)         Weekly implementation schedule identifying Project activities and
target completion dates.

(ii)       Weekly implementation log of risks, actions, issues, and key
decisions (“RAID”).

(b)        Technical Operations Management.  Technical operations Project
implementation deliverables include the following:

(1)       Ongoing communication plan;

(2)        Technical operations deliverables document identifying standard
deliverables and key business rules – delivered within six (6) weeks of the
first day in the field;

(3)       Monthly technical operations status report;



Page 2

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



(4)        Monthly operation leadership meeting and supporting documents; and

(5)        Quarterly business review meeting and supporting documents.

(c)        Field Administrative Management.  Syneos Health will oversee all
field administrative tasks, including the following activities:

(1)        Field Administrative Management—Implementation.

(i)         Project set up and roster management using Syneos Health’s
proprietary master roster system;

(ii)       Onboarding of new hires, including all aspects of administrative
systems and processes (e.g., travel, CRM system, business cards, welcome memo,
conference call accounts, fleet coordination, credentialing, licensure);

(iii)      Meeting planning logistics for national and POA meetings;

(iv)       Venue sourcing, hotel sourcing/booking, meal and events arrangements,
ground transportation set up, flight arrangements, travel letter development,
and budget tracking for national and POA meetings;

(v)        One (1) resource for on-site meeting support available, as needed;

(vi)       Training development and coordination;

·     Identify and coordinate Syneos Health/Client courses for LMS upload

·     Coordinate presenters/training schedules & agendas

·     LMS course completion monitoring

·     Post launch mastery training plan development

(vii)     Team Expense Travel and Budget Policy development.

(2)        Field Administrative Management—Ongoing Support.

(i)         Roster management and distribution;



Page 3

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



(ii)       Continuation of meeting planning logistics, as described above,
either with Client vendor(s) or as a stand-alone offering;

(iii)      Monitoring Project parameters and managing eligibility and payout of
incentive compensation and awards within approved Project guidelines;

(iv)       Coordinate, route, track, and report operational initiatives,
questions, or directives across all of the internal administrative departments,
as well as external vendors and Client home office;

(v)        Review of monthly invoicing and budgets for adherence to Project P&L;

(vi)       Coordination with sample management and fulfillment vendor (if
applicable);

(vii)     Coordination with Syneos Health compliance on HCP expense monitoring
and reporting;

(viii)    Onboarding of backfill new hires to include all aspects of
administrative systems and processes;

(ix)       Coordination of communication to the field;

(x)        Ad hoc reporting (e.g., turnover/vacancy reports, budget tracker);

(xi)       Monthly field employee roster audits; and

(xii)     Payroll processing;

(xiii)    Review and ensure all field expense reporting is completed, to include
HCP reporting;

(xiv)     Field communication to include the following for the team conference
call:

·     FAQ development with HR and business lead

·     Communication script

·     Project exit check list and acknowledgement

(xv)      Monitor return of Syneos Health property;

(xvi)     Monitor return of Client property (i.e., samples, marketing materials,
etc.);



Page 4

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



(xvii)   Coordination with fleet department on return of vehicle (if
applicable); and

(xviii)  Deactivations of all Project specific accounts (i.e., conference
call/WebEx, etc.).

(d)        Change Control Process.  During the Term of this Project Agreement,
the Parties may mutually agree to alter the Field Operations Services outlined
in this Exhibit A-1.  Such changes will be addressed as follows:

(1)        Assess the impact of scope changes on Project schedules, resources
and pricing;

(2)        Provide a formal vehicle for approval to proceed with any changes to
the Project Agreement;

(3)        Provide a Project audit record of all material changes to the
original Project Agreement; and

(4)        If requirements arise that are outside the scope of this Exhibit A-1,
a Change of Scope document (or an amendment to the Project Agreement, as
applicable) will be submitted for Client approval following the below process:

(i)         Client requests additional requirements for new functionality or
deliverables outside the scope of work provided herein.

(ii)       Syneos Health reviews change, meets with Client and internal team
members to understand and scope Client expectations regarding business need,
timelines, and other deliverable expectations.

(iii)      Syneos Health provides Change of Scope (or Amendment or new Project
Agreement, as applicable) document, which outlines work effort, timeline and
pricing impacts of the change.  Pricing will be determined based on standard
rates provided below.

(iv)       Client accepts proposal and signs Change of Scope (or Amendment or
new Project Agreement, as applicable) document which authorizes work to begin on
the change request.





Page 5

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



(5)        Standard Pricing Table.



Role

Price/HR

Software Development

[***]

CRM Configuration

[***]

Data Management

[***]

Alignment/Call Planning

[***]

Incentive Comp Modeling/Design

[***]

Analytics & Reporting

[***]

Project Management/Business Analysis/Solution Design

[***]

Testing

[***]

IC Administration

[***]

Training (Content/Delivery)

[***]

Hardware/Help Desk

[***]



3.2       Customer Relationship Management (“CRM”)

3.2.1    CRM; Client Configuration and Available Functionality.  Syneos Health
will provide a CRM application.  Additionally, within its CRM application,
Syneos Health will set-up a single, Client-specific, dedicated CRM environment
configured specifically to the Client’s business rules (the “Client
Configuration”).  The core functionalities within the Client Configuration are
as follows, and will be configured by Syneos Health upon selection by Client:

(a)        Customer profile management across account types (individuals and
organizations);

(b)        Call recording, reporting, and loading of Call plans;

(c)        Closed-Loop Marketing (“CLM”), loading and presentation of digital
media as part of integrated call record;

(d)        Sample management and recording of samples and physician signature
capture as part of integrated call record, including Prescription Drug Marketing
Act (PDMA), CFR Part 11 Validation, if requested by Client;



Page 6

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



(e)        Medical Inquiry Request Form (“MIRF”) including physician signature
capture;

(f)        Field Coaching Report (FCR) configuration;

(g)        Pre-established reports and dashboards to enable field and field
management performance (online only); and

(h)        iPad/online platform options including online/home office PC, field
tablet PC, and iPad to support mobility needs and improved customer interaction.

3.2.2    CRM; Client Configuration Development and Implementation. CRM
implementation will be led using an agile development approach including the
following deliverables:

Project Deliverable

Definition

Initial Requirements

Demonstration of the Client Configuration; and discussion of Client needs and
business environment to support the general usage and end-user experience; will
include accounts, functions, Call types, products, customer profile maintenance,
etc.

Alpha Review

First iteration of the Client configuration based on requirements gathered in
the Initial Requirements session. Detailed demonstration of the Client
Configuration for more in-depth review of Client requirements.

Configuration Requirements Document (“CRD”)

After the Alpha Review, Syneos Health will provide the Client with a draft CRD
document which summarizes all end-user system requirements taken from both the
Initial Requirements and Alpha Review sessions. The CRD will form a basis for
the final Client Configuration specifications, risk assessment, testing,
training, and validation (if applicable).

Beta Review

The final phase of the Client requirements will be a Beta Review, which will
allow for any changes to the Client Configuration system requirements for final
testing and production readiness.

CRD Sign-Off

Any changes or additions to the Client Configuration requirements during the
Beta Review will be incorporated into the final CRD and submitted to the Client
after the Beta Review session for final approval and signature.



3.2.3    Client Configuration Assumptions. The scope of the Client Configuration
CRM delivery and associated timelines for the Project assumes the following:

(a)        Necessary Client members are available for the Initial Requirements,
Alpha Review, and Beta Review meetings (each typically 3 hours), based on the
weeks assumed in the agreed upon Project plan (Alpha Review/Beta Review may be
done via WebEx);



Page 7

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



(b)        Sign-off of documentation within 5 days of delivery by necessary
Client members;

(c)        No customization of code outside of CRM provided configuration
capabilities;

(d)        Use of standard MIRF functionality and data extracts to medical
information;

(e)        Client Configuration/CRM does not include Adverse
Events/Pharmacovigilance (“AE”) reporting or recording.   An alert is setup in
the CRM system to remind field users of the appropriate number/process to
communicate to HCPs;

(f)        Linking to company or external web-based systems within CRM tab
structure;

(g)        Access to Syneos Health Veeva Vault for Client approved content
including:  CLM presentations and approved email templates.  Alternatively,
Syneos Health Veeva Vault may be setup to attach directly to Client internal
Veeva Vault system in cases where Client is using Veeva Vault for internal
Medical, Legal, Review (“MLR”).  Syneos Health Veeva Vault is not used for
internal Client MLR usage, only for field delivery of approved content;

(h)        Sample management functionality, if required, and data feeds for
sample shipments, SLN validation, and sample product information as determined
by Client requirements;

(i)         Inclusion of sales data within standard Veeva reporting
functionality (online only);

(j)         Field Coaching Report originates from manager, not representative,
including data entry only.  Form will not be pre-populated with any data from
any source;

(k)        Call history within the Sales Force Automation (“SFA”) system not to
exceed 15 months (5 Quarters) without purchasing additional data storage from
Salesforce.com;

(l)         External access for Client home office administrators can be granted
with change control processes in place to ensure integrity of Syneos Health
production environment, with additional license costs as dictated by home office
license pricing in contract; and

(m)       Ongoing support for CRM system including tier 2/technical support for
escalated calls from field support desk, and home office support needs;





Page 8

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



3.3       Customer Master Source Data and Validation

3.3.1    Veeva Network and Veeva OpenData Validation.

(a)        Syneos Health shall provide a near real-time customer validation
process leveraging the integration of Veeva Network and Veeva OpenData.  This
combination gives direct access to Veeva OpenData for adding and changing of HCP
and HCO data, which allows for field users to search, add, and immediately
pull-down HCPs/HCOs industry standard identifiers and compliance information,
such as SLN and DEA, upon adding the new prescriber, as opposed to waiting the
standard 2-3 weeks for weekly data exports and validation.

(b)        Client and Syneos Health’s targeting and alignment team will also
have access to Veeva OpenData for sales or marketing research, such as to
identify initial target universe, ongoing target adjustments, new product or
market evaluations, etc.

(c)        The Veeva Network service includes the following:

(1)        Configuration and support for utilizing Veeva OpenData and the Veeva
Network to allow for this Customer Master Data solution to control the universe
in the CRM system and to provide for data stewardship services via Veeva
OpenData provided controls.

(2)        Data change requests can be submitted by field users to the Veeva
OpenData data stewards, which increases efficiency and decreases timelines
associated with routine action request processing for universe changes
discovered by the field.

(3)        The Veeva Network account search will allow for the field to search
the Veeva OpenData Customer Master Data for any HCP or HCO that meets the search
criteria, and provides the ability to add that HCP or HCO to their Veeva CRM
territory.  The information included is pre-validated by Veeva OpenData so an
eligible HCP can be sampled immediately. Additionally, all valid address
information known for that account will be brought down with the HCP or HCO
selected.

(d)      The Veeva OpenData service includes access to the following data set:

(1)        Licensed field and home office users have access to entire customer
universe (HCPs, HCOs, addresses, affiliations) in the Veeva OpenData customer
universe.

(2)        Usage of compliance data scrub – for industry standard identifiers
SLN, NPI, DEA #s for initial and ongoing data validation.



Page 9

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



(3)        Usage of data hygiene scrub – for HCP demographic data such as
address, specialty etc. for initial data validation.

(4)        Access to email address data is not included in standard offering but
may be available on a per record basis for marketing initiatives as needed and
is recommended for usage if Client is implementing enhanced approved email
functionality (not included in base CRM license).



3.4       Travel and Expense Management

3.4.1    Travel & Expense Set-Up and Ongoing Services.  Syneos Health shall
leverage its then current travel and expense (“T&E”) management system
application (and solution provider) (collectively, the “T&E Management
Solution”), currently Concur, for capture and reimbursement of all expenses
incurred by Syneos Health employees recruited for the Client’s Project, and for
HCP data capture necessary for transparency reporting. The T&E Management
Solution assumes the following:

(a)        Required Client members are identified and available for requirements
gathering;

(b)        Client’s requirements align with the standard baseline Concur
configuration, (i.e. able to utilize existing expense types, approval workflow,
etc., without customization);

(c)        Completion of Configuration Request document for Project set-up based
on Client spend limits and business rules;

(d)        Acceptance of Syneos Health universe for HCP selection utilizing
Medpro Concur Connect;

(e)        Ongoing support for Concur T&E management system including tier
2/technical support for escalated calls from field support desk;

(f)        Changes to or additional audit rules may be requested
post-deployment;

(g)        On-going roster management as teams expand or re-align (including
territory and manager changes);

(h)        Information on areas such as Amex cards, mileage rates, report
approvers, etc. are communicated and decided on at onset of implementation based
on Client business rules;

(i)         T&E management system setup and support is only provided for Syneos
Health employees. If any Client employees are supported, Client will be
responsible for the deployment of the T&E management system and capture of any
HCP meal spend, etc. for the Client employees;



Page 10

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



(j)         Coordination of Learning Management System (“LMS”) Project set-up
and communication of system access and viewing of Concur module to new hires/end
users;

(k)        Inclusion of Expense Management in Technology Training sessions; and

(l)         Tracking of completed Concur module review in LMS per user.

3.4.2    Travel & Expense Deliverables.  The T&E management system application
work stream will be managed by the Operations Manager, the Concur system subject
matter expert, and the compliance lead, and will include the following
deliverables:



Project Deliverable

Definition

T&E Guidelines



General Syneos Health guidelines provided to assist the Client in developing
their T&E program; this can be reviewed and modified by Client as required.

Compliance Business Rules Document

Detailed document describing all compliance business rules associated with the
Client Project. A draft will be provided with Syneos Health’s base business
rules and guidance with review and modifications as needed, and approval by
Syneos Health and Client.

ERD (Expense Requirements Document)



Detailed document describing standard Concur functionality and Client-specific
business rules based on requirements gathering and configuration request.

Following internal review, final document will be reviewed and approved by
Syneos Health and Client.

Training Documentation



Training documentation provided to field users and management with guidance on
T&E management system application and compliance business rules and usage.



3.5       Transparency Reporting

3.5.1    Background.  H.R. 3590, Section 6002: “Transparency Reports and
Reporting of Physician Ownership or Investment Interests,” also referred to as
the “National Physician Payment Transparency Program” a/k/a the “OPEN PAYMENTS”
or “Sunshine Act” and H.R. 3590, Section 6004: “Prescription Drug Sample
Transparency,” requires certain data collection and reporting regarding
 payments or transfers of value and drug sample distribution  to physicians.



Page 11

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



3.5.2    Data Management.  Syneos Health will provide the following data
management services to Client:

(a)        Regular reports of HCP-related meal expenses in Syneos Health’s
standard format;

(b)        Regular reports Syneos Health’s standard format of items of value
non-sample items left with HCPs;

(c)        Syneos Health will run full-cycle system testing and support UAT
testing; and

(d)        All reports will be clearly defined in terms of layout, content and
delivery in the Data Requirements Document.

Syneos Health will work with Client in the data requirements process to confirm
the file format, data elements, file delivery process and frequency to meet
Client specifications for transparency reporting and Client System Integration.
 Syneos Health’s Monitoring and Auditing processes for transparency reporting is
detailed in Exhibit C, below.

3.6       Data Management

3.6.1    Generally.

(a)        Syneos Health will provide data loads and data integration services
for standard data imports and exports.  Data management services includes data
flowing to and from the Veeva CRM application, including Client data sources,
third parties (i.e. sales data), or service partners.  The data management team
will work with the Veeva CRM, and analytics and reporting tools, to ensure that
all Client business rules and data requirements are understood and planned for
in the overall implementation plan.

(b)        A full description of all data files and formats for data interfaces
will be provided in the Data Requirements Document (“DRD”), which will be
included as part of the Project Plan with necessary approvals from the Client
and Project leads.  The DRD will also include a Production Schedule, for ongoing
data management services.

3.6.2    Data Loads, Imports and Extracts—Standard.   The Project assumes use of
standard data loads and file formats for all initial and ongoing data support as
provided below:

(a)        Standard initial data loads shall use agreed upon Syneos
Health/Client formats including:

(1)        Territory hierarchy;

(2)        Customer universe, alignments, and Targets/Call plans;



Page 12

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



(3)        Product information; and

(4)        Call history (if required).

(b)        Standard reoccurring data imports shall be conducted at set
frequencies and in agreed upon formats within five (5) business days of receipt
as needed for the following:

(1)        Prescriber/account sales data (weekly & monthly);

(2)        Prescriber payer data (weekly & monthly);

(3)        Call Plan/Targets (quarterly); and

(4)        Customer universe updates—validation responses (weekly).

(c)        Standard reoccurring data extracts shall be provided at set
frequencies to either home office or third-party vendors as needed for
processing to include:

(1)        Call/activity data (weekly or monthly – Syneos Health to provide
within 5 business days from the end of the cycle);

(2)        Medical inquiries (daily);

(3)        Sample activity (weekly or monthly – Syneos Health to provide within
5 business days from the end of the cycle);

(4)        Extracts supporting Transparency Reporting in Section 3.5 (monthly or
quarterly);

(i)         DME Spend data from Concur;

(ii)       Items of value, open payments reports;

(iii)      Hand-carry sample reports for ACA 6004 (Knipper clients only); and

(5)        Customer Universe Validation Requests (weekly – Syneos Health to
provide within 5 business days from the end of the cycle).

(d)        Standard data maintenance services will be provided for the ongoing
support of the systems and data at fixed frequencies as defined below to
include:

(1)        State license validation process to reduce field impact in sampling
(weekly);

(2)        PDRP flagging on accounts (monthly);

(3)        Routine merging of accounts (quarterly);



Page 13

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



(4)        Setup of integration between Veeva CRM and data warehouse, which
allows roster, Territory hierarchy and Product management to be seamless
(daily);

(5)        Processing of action requests (Client data changes) (quarterly);

(6)        Time off Territory and holiday updates (monthly);

(7)        Ongoing maintenance of sales and payer data (weekly or monthly based
on sales data provider availability);

(8)        Training database setup and management (quarterly);

(9)        Tier 2/technical support for data issues routed from the Field
Support Desk (daily);

(10)      Customer sales data extracts for IC (as defined in Section 3.10)
processing (monthly); and

(11)      Customer sales data and Call/activity extracts for A&R processing
(monthly).

3.6.3    Assumptions.  The scope of the data management delivery and associated
timelines for the Project assumes the following:



Project Deliverable

Definition

Initial Requirements

Discussion of client needs regarding data loads, extracts, and imports and
finalization of Project plan and scope based on SOW assumptions and change
management process

Third Party Agreements (TPA)

Syneos Health will secure, in coordination with Client, any rights and licenses
that Syneos Health needs from external vendors such as sales data companies
which require TPA for data services to be provided

DRD (Data Requirements Document)

Syneos Health will provide the Client with a DRD document which summarizes all
data loads, imports, and extracts, as well as any business rules, frequencies,
and formats associated with the data services to be provided as part of
implementation and ongoing data management services, the DRD draft will be
reviewed, modified as needed, and signed by the Client to confirm Project
deliverables

Test Files

The Client or third parties will provide needed test files in specified formats
and agreed dates in the Project plan based on the implementation schedule

Final Production Files

The Client or third parties will provide final production files in specified
formats and agreed dates in the Project plan based on the implementation
schedule







Page 14

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



3.6.4    Non-Standard; Changes.  Any additional data feeds not included in the
standards as defined above, or changes to data exchanges or maintenance
subsequent to the approved DRD will follow the change control process and rate
schedule set forth in Sections 3.1 and 3.1.1(d) respectively.

3.7       Analytics and Reporting

3.7.1    Veeva CRM Dashboard Reporting.

(a)        Reporting Generally; User Types.  The Project assumes general field
activity reporting will be provided in the Veeva CRM Dashboard Reporting
environment utilizing Syneos Health’s pre-configured reporting tools to optimize
field performance and implementation setup time. Syneos Health reporting will be
provided for the following user types aggregated based on the user type’s span
of control:

(1)        Representative (Territory level);

(2)        Field Management (regional level); and

(3)        Home Office (national level).

3.7.2    Veeva Report Configuration and Templates.

(a)        Syneos Health will configure the reporting tools to include Client
specific fields and terminology, where applicable, within Veeva and
SalesForce.com guidelines. Veeva requirements, development, and deployment will
follow the requirements and format as provided in the Veeva CRD as stated in
Section 3.2, and may include the following: field activity, including the
following: Call activity, Call plan adherence, sample activity, CLM utilization,
synchronization monitoring, manager exceptions, and/or administration.

(b)        Report Templates.  The Veeva template field reporting package is
designed to drive sales behavior in the following ways:

(1)         Evaluation of prescriber sales for pre-Call planning from account
summary report;

(2)        Measure that the most valuable drivers of sales were detailed and
sampled in accordance with the recommended Call plan - account/physician –

(i)         Average Calls per day –reviews Call activity against Target or
segmentation;

(ii)       Reach and frequency can be found on analytics tab;

(iii)      Call plan information can be found on the Call plan tab; and



Page 15

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



(iv)       Call Plan Analysis Report can be found on the analytics tab.

(3)        Measure the impact of detailing and sampling on sales –

(i)         Effort vs. results report can be found on the analytics tab.

(4)        Examine the landscape for the product to identify top sales accounts
and potential –

(i)         Territory sales analysis—reviews trends in Client Product and
competitive landscape; can be found on analytics tab;

(ii)       Territory payer analysis –examines payer information; can be found on
analytics tab; and

(iii)      Territory comparison report—compares sales performance at the
Territory level for all territories within span of control; can be found on
analytics tab.

(5)        Report Template Table.



Template Reports

Base Assumptions

Standard Frequency

Account Summary

Prescriber based product level prescription data

At same frequency as
sales data (aka
prescription data)
delivery to Client

Activity/ Administrative

1.      Reviews key territory and/or district performance indicators with drill
down details for:

a.     Interactions

b.     Detailing

c.     Sampling



2.      Review key territory and/or district administrative metrics with drill
down details



3.      Any information collected within a check box or drop down list into the
Veeva systems can be aggregated into a dashboard element.



4.      Text box information can be rolled into a report but not the dashboard.



5.      Dashboards can have up to 20 measurement elements



6.      All Dashboard elements are pictorials which aggregate data from an
underlying report



Real time as of last synchronization and refresh

Page 16

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



Template Reports

Base Assumptions

Standard Frequency

7.      All pictorials are flexible but limited to two dimensions



8.      Color selection is not an option



9.      Filters can be applied to comparable data



10.    Reports can be filtered by user level (Field, Management, Home Office)



11.    Other Reportable Activity:

a.     System Utilization

b.     Pending Interaction (Exception/incomplete information)

c.     Time off Territory

d.     Synchronization Reports

e.     Interaction by Date and Time

f.      Field Action Requests



12.    Account Demographics

a.     Target/Non-Target

b.     Account Type (practitioner, pharmacy, staff, etc.)

c.     Specialty

d.     Segmentation

e.     Custom Profile Attributes



13.    Closed Loop Marketing (CLM)

a.     Slide Utilization as % of Calls

b.     View Duration

c.     Ranking of Slides by View count and Average Duration

d.     Viewer Reaction (Positive, Neutral, Negative)

Reach and Frequency

Adapted to specific activity measurements and goals within set up matrix (calls,
targets only, reach, frequency, sample distribution)

Real Time as of last synchronization and refresh

Average Calls Per Day

Average Calls Per Day versus goal

Real Time as of last synchronization and refresh

Territory Sales Analysis



1.    Adapted to specific product/market definition

2.    Monthly prescriber-based product level prescription data; Up to 3 promoted
products

At same frequency as sales data (aka prescription data) delivery to Client

Territory
Comparison
(Mgmt
supplement)

1.      Adapted to specific product/market definition

2.      Monthly prescriber-based product level prescription data; Up to 3
promoted products

At same frequency as sales data (aka prescription data) delivery to Client

Page 17

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



Template Reports

Base Assumptions

Standard Frequency

3.      Comparison of sales data amongst the assigned span of control

Territory Payer Analysis

1.    Monthly payer-based product level prescription data

2.    Analysis of the prescriber payer

3.    Top payers

4.    Comparison of payer market products

At same frequency as sales data (aka prescription data) delivery to Client

Effort vs. Results aka Impact Report

1.    Adapted to specific product/market definition

2.    Up to 3 promoted products

3.    Monthly prescriber-based product level prescription data

At same frequency as sales data (aka prescription data) delivery to Client



3.7.3    Custom Analysis & Insights.

Additional work-effort will require work estimates and Change of Scope as
detailed in Section 3.1.1(d), to be coordinated by the PM.

3.8       Targeting, Alignment and Call Plan Administration

3.8.1    Generally.  Syneos Health will provide targeting and sales force
alignment services for optimization of key targets. The goal of these services
is to:

(a)        Optimize geographic coverage on the most valuable Targets while
balancing Territory workload;

(b)        Target list generation based on business-specific workload parameters
including the incorporation of any segmentation, detailing and frequency
provided; and

(c)        Identification of uncovered white space geography.

3.8.2    Deliverables.

(a)        Metropolitan Statistical Area (MSA) overview;

(b)         Alignment summary including coverage of top targets;

(c)         Uncovered geography summary;

(d)         Mapping at territory, district and national levels;

(e)         Zip-Terr;

(f)         Span of control; and

(g)         Target list.



Page 18

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



3.8.3    Assumptions.

(a)        The scope assumes the following:

(1)        Alignment will be created utilizing Syneos Health’s preferred
alignment software;

(2)        Territory workload parameters and Project assumptions are agreed upon
before work starts;

(3)        All third-party agreements are signed off on before work starts;

(4)        If third-party data purchased by Syneos Health will be passed through
to Client;

(5)        Client will supply physician level universe which will include best
address.  Any workload specific data points will be mutually agreed upon by the
Parties (i.e., Rx, Deciles, etc.);

(6)        One (1) per-deployment interactive alignment session for the field
managers for minor geographic tweaks; and

(7)         Quarterly Target or Call plan updates will be managed through the
Veeva Action Request process, with timing provided for call plan updates that
represent [***] changes in territories, geographies or segmentation.   This will
be done for alignment and Target updates each quarter, with District
Manager/Sales Management reviews, per the agreed upon process between Client and
Syneos Health.    Additional work-effort will require work estimates and Change
of Scope as detailed in Section 3.1.1(d), to be coordinated by the PM.

(b)        Items not included in the assumptions:

(1)         Major realignments or re-targeting exceeding [***] changes in
territories, geography, or segmentation such as new Target strategy, expansions,
or down-sizing; and

(2)         Additional mapping and data analysis.

3.9       Incentive Compensation Management

3.9.1    Generally.  Syneos Health incentive compensation management will design
and /or implement an annual incentive compensation (“IC”) plan and administer
quarterly payouts.  Syneos Health IC personnel will facilitate an IC assessment
meeting to ascertain scope of work, IC plan parameters, data availability,
budget, IC plan goals and incentive compensation culture. Sessions will be led
by Syneos Health IC employees experienced in the discipline of IC plan design
and field performance measurements.  The



Page 19

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



assessment sessions are strategically structured to aid in the IC plan design,
consisting of metrics aligned to business strategy. After the IC plan design has
been approved by the parties, the Syneos Health incentive compensation
department will implement, manage and administer IC plan.

3.9.2    Standard IC Services are inclusive of the following:

(a)        Post the launch year, which will include at least one full year from
the date of launch, a single annual IC plan for each Client team (i.e. Sales and
Sales Managers) for the covered field employees, with no more than two (2) Plan
Updates (as defined herein) per year.  A “Plan Update” is defined as a change,
which does not alter the IC plan structure thus resulting in an amendment to the
IC plan.  Changes to IC plan structure, which require a new set of modeling,
design work, and/or plan communication documentation are considered a “New
Plan,” and may be subject to a separate Statement of Work (“SOW”).

(b)        The components of an IC plan will include the following:

(1)        Plan concept presentation deck;

(2)        Formal plan document with electronic signature;

(i)         Inclusive of:

·           Plan design measurements

·           Business rules

·           Data crediting

·           Calculations

·           Participation rules

·           Terms and Conditions

(ii)       IC Plan document will be reviewed by the following:

·           Syneos Health Sales Leadership

·           Syneos Health Human Resources

·           Syneos Health Corporate Compensation

·           Syneos Health Authorized Legal

(3)        Monthly spreadsheet (“IC Grid”) of calculated results (dependent on
data availability and IC plan design);

(4)        Monthly field scorecards (dependent on data availability and IC plan
design);

(5)        Quarterly payout administration in accordance with the Syneos Health
payroll calendar;



Page 20

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



(6)        A single contest/special performance for field force per year to
include:

(i)         Contest Concept Presentation Deck;

(ii)       Formal Plan Document with electronic signature;

(iii)      Single payout administration in accordance with the Syneos Health
payroll calendar; and

(iv)       Single contest grid and/or scorecard of contest results.

(7)        A single annual President’s Club contest/trip to include:

(i)         Results published in conjunction with the monthly IC reporting
process.

(8)        Additional services and changes will be subject to the Change Control
Process and subject to an amendment.



3.9.3    IC Plan Deliverables and Timelines.

(a)        Design Phase.



Category

Description

Duration/Timeline

IC Plan Meeting(s)

Initial Meeting to discuss:

·      Corporate Philosophy

·      Sales Goals/Objectives

·      Sales/Marketing Strategy

·      Business Rules

·      Data Inputs

·      Eligibility Requirements

1 day – initial meeting; subsequent follow-up meetings may be held to discuss
pending topics or matters requiring further discussion from initial meeting.

Maximum timeline 3 weeks

IC Modeling

Based on inputs derived from initial IC meeting(s), Syneos Health will
create/provide IC deck illustrating:

·      Recommended IC plan(s)

·      Payout Scenarios/Distribution

·  1 week to provide recommendation

·  1 week for feedback/follow-up

·  Additional time may be needed if data is required for modeling

Page 21

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



Field Communication

IC Plan communication includes:

·      PowerPoint deck (Management Team & Sales force)

·      Word/PDF document (for IC plan participants/acknowledgement)

3 weeks (maximum) once IC plan has been finalized.



(b)        Implementation Phase.



Category

Description

Duration/Timeline

IC Plan Programming

·      Data Process Setup

·      SQL Programming

·      User Interface Setup

·      Report/Scorecard Programming

·      KPI/MBO Programming (if applicable)

·      Acknowledgement Portal Setup

·      Administration Portal Setup

·      Programming QC & Testing

·      Validation & QC of IC plan programming (independent of Programming QC)

·      Minor changes (cosmetic, etc.)

Maximum of 3 weeks after receipt of initial sales data file in final format



(c)        Maintenance/Management Phase.



Category

Description

Duration/Timeline

Plan Administration

IC plan processing

·      Report Generation

o      Payout Grid/Summary

o      Scorecard

o      Management Summary

·      IC plan QC

·      Report Distribution

·      Roster Management

4 weeks after receipt of monthly sales data file



Page 22

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



·      Eligibility; LOA; PIP; New Hire

·      IC Portal Maintenance

·      Acknowledgment

·      Administration





As IC is a passthrough expense to Client, Syneos Health encourages Client input
on IC plan design.  In instances where Client has given input into the IC plan
design or when Syneos Health implements an IC plan design created by Client,
Client acknowledges and agrees that it shall use best efforts to timely approve
such IC plan design.  The foregoing notwithstanding, in the event field force
goals, dependent data, Client requested input, and/or plan documentation are not
approved by Client and/or acknowledged by the field force within forty-five (45)
calendar days into the then current IC plan period, Syneos Health reserves the
right to implement either the IC plan which was utilized in the prior IC period
or an Syneos Health standard best practice IC plan, and Client acknowledges that
by engaging Syneos Health to perform incentive compensation management, Client
is expressly consenting to the foregoing.

3.10     Field Support Services

3.10.1  Help Desk.  The Syneos Health field support service desk supports Syneos
Health systems and operational processes for field user readiness and
performance.

(a)        Field support service desk hours are Monday through Friday, 8am-10pm,
Eastern Standard Time

(b)        Standard Syneos Health metrics and KPIs for call and ticket
resolution

(c)        Field Support can be reached via telephone or via email

(d)        Knowledge base will be supplied for field support service desk based
on Client business rules and system configuration

(e)        Standard monthly reporting will be provided along with post-rollout
daily monitoring reporting for 2 weeks following each field deployment

3.10.2  Asset Management.

(a)        Syneos Health will provide asset management services ranging from
hardware procurement, to configuration and deployment, and includes tracking IT
assets throughout the life of the Project.  Syneos Health maintains a suite of
standard Windows images and custom images available as needed.  Client hardware
is asset tagged, scanned and secured in a locked area with restricted access for
designated IT personnel.





Page 23

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



(b)        Standard hardware platform includes:

(1)        Field laptop with carrying case

(2)        Apple iPad with cover

(3)        Printer

(c)        Users are given Syneos Health-hosted email boxes with the option to
configure with Client-like domains/addresses to give the look and feel of a
Client employee.

(d)        All Client launches include a [***] spare pool of hardware to be used
as replacements in the event of breakage or theft/loss.  Repairs/replacements
are shipped out to the end-users within 48 hours of receipt of broken hardware.

(e)        Passcode-protected iPads are deployed using our mobile device
management software with remote-wipe capabilities for added security.  App
packaging and deployment capabilities are available.  For clients opting for
iPads with data plans, we can activate with one of the major carriers prior to
shipment and then maintain that data plan throughout the life of the contract.

3.11     Technology Training Services

3.11.1  Generally.  Syneos Health will provide technology training services for
the Sales Team.  The technology training services format follows Syneos Health’s
core training content and facilitation approach.  Training delivery assumes the
following structure:

(a)        Pre-learning home study training (e-modules)

(b)        Face-to-face training (up to 1 day)

(c)        Post-training mastery (up to 2 hours WebEx)

3.11.2  Content.  The training content will include key Syneos Health supported
field hardware and applications including the following topics: iPad basics,
Concur T&E, HCP Spend Capture, Veeva CRM, Veeva Analytics & Dashboards, and
Customer Maintenance. New hire training will be delivered using the same content
developed for implementation and offered at the frequency of one class per
quarter, with the preferred Client format of either WebEx or face-to-face
delivery.   Additional training is offered as needed following the Change of
Scope process in Section 3.1.1(d) of this Exhibit A-1.





Page 24

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



3.12     Learning Management System (LMS)

Syneos Health will supply Client with our standard LMS system for the delivery
and tracking of all online training. Standard LMS reporting will be provided to
internal Syneos Health leadership and Client for communication of training
completion and verification of required compliance training. The LMS can contain
a combination of Syneos Health and Client-created content to enable its use
across all product, selling skills, soft skills, and compliance training and
service as a central repository for all training records.

Standard LMS Service Levels are indicated in the below table:



Standard SLA Agreement - Content Load*

Task/Request

Timeline

Simple PDF Load

1-2 days

Simple SCORM Load

2-4 days

Simple Assessment

2-3 days

Registrations/Assignments for existing activities and users

24 hours

Add Additional users (upon notice)

End of next business day

Transcripts

24 hours

Complex Assessment

3-5 days

Complex Course with Assessment

5-7 days

High Stakes/Large Assessment

5-7 days



3.13     Quality Management and Assurance

3.13.1  Quality Management System (QMS).  All Client implementations are managed
via an approved set of Standard Operating Procedures (SOPs) which are part of
Syneos Health’s Quality Management System (QMS) under the Head of Quality
Assurance. Key processes such as project governance, document control, CRM
implementation and training are required for assigned operations personnel.
 Other SOPs such as Change Control, security and access control, asset
provisioning, and CRM end-user training are additional required training for
implementation teams, which are also delivered and tracked within Syneos
Health’s Learning Management System (LMS).

3.13.2  System Validation (Sampling Only).  When required by sampling, formal
Computer System Validation (CSV) is conducted by professional validation
resources following Syneos Health’s System Validation SOP. The work is driven by
the approved Configuration Requirements Document (CRD), and includes a
Validation Plan, Operational Qualification, Performance Qualification, Test
Evidence (typically screen shots), Deviation Reports, Traceability Matrix and a
Validation Summary Report.





Page 25

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



4.0       Operations Services Termination and Data/System Conversion

Syneos Health will retain all documented business requirements, system
configurations, and data collected during the term of the Project Agreement.  If
the Client wishes to convert the field team pursuant to the Project Agreement,
Client may have the option to continue on with Syneos Health-provided operations
services to limit the disruption of field operations and leverage custom built
systems, business rules and data integration. In such a case, a separate
agreement will be established to confirm the scope and fees for any stand-alone
operations services required.  Alternatively, the parties may agree to convert
the pre-built CRM configuration utilized for Client, for a fee mutually agreed
to by the parties, to cover the migration of data, requirements documentation,
and transfer of CRM configuration ownership, training on Client configuration
settings and administration, as well as the Project management of the operations
conversion, all to ensure a successful migration.  Additionally, if the Client
does not want to migrate the Syneos Health CRM configuration, the option may be
made for Syneos Health to transfer Client data, business rules documentation,
current data production schedules, and custom reporting formats for a fee
mutually agreed to by the parties.  If Syneos Health provides any migration or
materials, Client is solely responsible for the system knowledge and performance
post-conversion.  Syneos Health may provide additional services based on the
standard rates provided in the Change Control 3.1.1(d) of this Exhibit A-1.



[Remainder of Page Intentionally Left Blank]





Page 26

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



EXHIBIT B

TELESOLUTIONS SERVICES



Syneos Health will provide Agile with [***] full time telesolutions agents (the
“Telesolutions Agents”) who shall detail Agile’s Product by making Calls
pursuant to a Call Plan on Targets.  The Telesolutions Agents shall be managed
by [***] shared Call Center Manager, allocated at [***] (the “CCM”). The
Telesolutions Agents and CCM may be referred to collectively herein as the
“Telesolutions Team.”



In the event that the Parties desire to increase the type and / or number of
Telesolutions Agents providing Services under this SOW they may do so by
utilizing a  Project Team Member Request Form (the “Request Form”) in a format
that is substantially similar to the one attached hereto as Attachment 1.  The
details set forth in the Request Form shall be mutually agreed upon by the
Parties.  For clarification, the Request Form may not be used in those
situations where it is the intent of the Parties to amend terms and conditions
of this SOW other than those specific items set forth on the Request Form.



I.           DEFINITIONS



(a)        “Telesolutions Agent(s)” mean the full-time tele-solutions personnel
who are Syneos Health employees hired, trained and assigned to provide the
Telesolutions Services.

(b)        “Call” means the telecommunication-based discussion with an HCP (as
defined in subsection (e) below).

(c)        “Call Plan” means a plan jointly designed by Client and Syneos
Health, which is intended to enhance the efficiency and effectiveness of the
Telesolutions Agents in making Calls.  The Call Plan will be maintained by
Syneos Health at its offices with a copy of such Call Plan maintained by Client
at its offices, and may be amended or reconfigured from time to time solely at
Client’s written request (limited quarterly updates are included in the current
fee), with Client paying Syneos Health a fee according to the Standard Pricing
Table outlined in Exhibit A-1, as agreed upon in writing, for the performance of
such amendment or reconfiguration services.

(d)        “Client Material” means all Client provided written, printed or
graphic material, intended for use by the Telesolutions Team including call
script / guide, visual aids, file cards, literature, clinical studies, reprints,
drug information updates and any other promotional support items that Client
deems necessary or desirable.

(e)        “Go-Live Date” means the date of the first Call by a Telesolutions
Agent.

(f)        “Healthcare Professional” or “HCP” means a person, other than an
individual patient, including, without limitation, any medical or health care
professional or entity in a position to purchase, lease, recommend, use,
influence or arrange for the purchase or lease of, or prescribe the Products who
are contacted by Agents or who contact Syneos Health via the assigned project
toll free number with inquiries regarding the Client’s Product (as defined in
subsection (g) below).



Page 27

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



(g)        “Product” shall mean Twirla®.

(h)        “Targets” means the HCPs who are identified by Client as potential
prescription writers and/or customers for the Product as provided by Client to
Syneos Health.

(i)         “Telesolutions Team Hire Date” shall mean the date that the first
Telesolutions Agent is allocated to the Telesolutions Team.

II.        TELESOLUTIONS ACTIVITIES

Syneos Health shall be responsible for performing the following telesolutions
activities as related to Agile’s Product:



(a)        Syneos Health will provide the following:



(i)         Third party data (phone number append, where applicable) purchased
by Syneos Health in accordance with the business rules document will be billed
to Agile as a pass-through expense.



(ii)       Standard Call activity reports will be provided to Agile on a weekly
basis, focused on the Key Performance Indicators (the “KPIs”) determined for the
project including successful qualification and scheduling metrics based on total
target population provided.  The metrics and reporting layout will be defined,
documented, and agreed upon during implementation in line with the business
rules document.



(iii)      Coverage of up to [***] unique HCP Target records for the [***] Level
2 Telesolutions Agent



(iv)       Configuration of the Service Cloud CRM, including telephony
integration.



1.   includes up to [***] question/answer survey configuration, email and SMS
templates (each);



2.   AE process configuration using client specified form;



3.   call recording configuration (as determined applicable by client regulatory
requirements); and



4.   call cycle configuration+IVR integration.



(v)        Development of an Agile approved Interactive Voice Response
(IVR)/inbound Call flow which will facilitate automated transfers of callers to
the appropriate team for handling, based on the reason for their Call.





Page 28

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



(vi)        Syneos Health will support inbound customer service for HCPs
returning calls and looking for more information.  HCPs will be offered Product
details and the opportunity to request the follow up Product information email.



(vii)     Documentation, configuration and implementation of the initiative
level business rules document and data load of HCP, office and territory data.



(viii)    Setup of follow up email templates (up to a maximum of [***] forms)
which can be triggered as follow up to a phone interaction, with opt-in from the
recipient.



(ix)       Setup of follow up fax template (up to a maximum of [***] forms)
which can be triggered as follow up to a phone interaction, with opt-in from the
recipient. Faxing template will be configured to support DTP sampling, as
needed, and will be integrated with requirements of the sample fulfillment
vendor.



(x)        Updates to the target list and agent assignments on a quarterly
basis.



(xi)       Integration with sample fulfillment vendor and mailhouse
(distribution of any hard copy materials). Any additional fulfillment
integration or vendors may require additional work effort and scope with
incremental setup and ongoing support fees.



(xii)     Agile approval of call guide must be received at least [***] prior to
beginning telesolutions outreach.



(xiii)    A training plan that incorporates all Syneos Health required training,
including tele-solution standard operating procedures and system training.



(xiv)     Append phone numbers to entire universe at initial load – target HCP/
HCP office data needs to be provided [***] prior to the Go- Live Date if the
phone append is required and [***] prior to go live if viable, current phone
number data is included in the file.



(xv)      Load Target universe with unique physician identifier that will link
the record back to Agile systems.



(xvi)     Standard Call activity reports will be provided to Agile on a weekly
basis, focused on the KPIs determined for the project including successful
qualification and scheduling metrics based on total target population provided. 
The metrics and reporting layout will be defined, documented,



Page 29

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



and agreed upon during implementation in line with the business rules document.



(xvii)   Agile will provide a direct contact that is responsible for development
of HTML files that can be used to load to the CRM for email follow up
communications.  The project assumes setup of up to [***] template emails with
HTML files to be provided by third party.



(xviii)  Ongoing CRM Configuration modifications will be supported to provide
continuous improvement of the program – including call outcome tags, detailed
data capture requirements, call cycling plans.  Syneos team will provide up to
[***] per month of Business Solutions design, CRM Configuration changes and
Testing.



(xix)      Outbound Calls will consist of a touch point in [***] call cycles
(each, a “Call Cycle”) over a twelve (12) month period, with up to [***]
attempts per Call Cycle to reach a decision maker at each Target record, with
the following assumptions.  The call prioritization and cycling to match this
frequency will be configured in the Salesforce.com CRM.



1.         The number of Calls per day to a primary care office is approximately
[***];



2.         The Total Office Call consists of messaging a clinical staff member
(i.e., physician assistant(s) (PAs), nurse practitioner(s) (NPs), registered
nurse(s) (RNs), medical assistant(s) (MAs), and certified medical assistant and
registered nurse(s) (CMA and RNs);



(xx)      The goal will be to reach decision makers in the Target’s offices to
drive awareness of the benefits and key features of the Product. Syneos Health
will track data resulting from the discussions in a manner agreed to between the
Parties. The program details are further described as follows:



1.    Outbound Calls to Targets in ‘whitespace’ (geographies which are not
covered by a field-based representative) and/or territories with physical access
restrictions, “low frequency” field covered Targets and other targets
disseminated by Agile from time to time who have no field coverage.  Outbound
Calls will focus on providing Product information, Product Literature, raising
awareness of the benefits, key features and availability of the Product.





Page 30

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



III.        STATUS, TRAINING AND MEETINGS

(a)        Hire Status—Generally. Upon completion and approval of the field
alignment and profile, Syneos Health will commence recruiting and hiring
activities for the Telesolutions Agent.  In the event that Syneos Health
receives notification to commence recruiting and hiring activities with respect
to a position or territory, and that position or territory is subsequently
cancelled by Client at any time after [***] from the date of such notification,
then Client shall pay a cancellation fee to Syneos Health in the amount of [***]
for each such cancelled position or territory.

(b)        Hire Status—Provisioning. Syneos Health shall provide the
Telesolutions Agent with the following:

(i)   Salary, benefits, and incentive compensation payments as agreed by Client.

(ii) Human resources management services to include, but not be limited to, the
following:

(1)        Creation, distribution, and tracking of offer letters and onboarding
documents

(2)        Distribution of emails from background and drug screening vendors to
complete required data for background screening and drug screen

(3)        Tracking of background and drug screening results (follow-up may be
required)

(4)        New hire orientation

(5)        Works with project lead coordination on investigations of policy
non-compliance, background and other performance issues

(6)        Coordination with leave and benefits administration as required

(7)        Delivery of termination notices, participation in notification calls
regarding downsizing and conversions

(i)   Human resources management services assume the following:

(8)        Timely completion of background vendor required information through
its link for new hires

(9)         Information regarding vacation, and incentive compensation
expectations are available for inclusion in the offer letters

(10)      Information technology hardware to include iPads and laptop computers
(including sales force automation software) and printers.



Page 31

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



(c)       Training - The training responsibilities of the Parties are as
follows:



(i)         Syneos Health shall be responsible for training members of the
Telesolutions Team concerning: Syneos Health human resource policies, procedures
and administration and other applicable Syneos Health internal human resource
and general compliance policies and procedures.



(ii)       Client shall be responsible for training members of the Telesolutions
Team concerning all Product specific information including Product complaint
handling procedures, applicable specific Client health care compliance policies
and Client customer service policies and procedures, orientation to Client’s
business, compliance with Applicable Law, and adverse event reporting policies
and procedures. The Parties agree to work together to mutually determine if,
when, and at what cost additional training shall be provided to members of the
Telesolutions Team.



III.       PERFORMANCE



If Client believes in good faith that the performance of any Telesolutions Agent
is unsatisfactory or is not in compliance with the provisions of this Project
Agreement, Client shall notify Syneos Health and Syneos Health shall promptly
address the performance or conduct of such person in accordance with its
internal human resource policies. In the event that Client determines in good
faith that a Telesolutions Agent has violated any applicable law, regulation or
policy, Client shall notify Syneos Health (in writing). Syneos Health shall
promptly address the issue and take all reasonable and appropriate action
(including but not limited to termination of such employee). No such action
shall be contrary to Syneos Health’s internal human resource policies and
procedures, provided such human resource policies and procedures are in
compliance with all Applicable Laws. If, despite any foregoing action by Syneos
Health, Client is still reasonably unsatisfied with the performance of any
Telesolutions Agent, Client may request the removal of such Telesolutions Agent
by promptly notifying Syneos Health in writing, and Syneos Health shall remove
the Telesolutions Agent from the provision of Services hereunder. Any action
taken pursuant to this Section III will be in accordance with Syneos Health’s
internal human resource policies and procedure and the Applicable Laws governing
employees. Syneos Health shall promptly notify Client if it becomes aware that
any Telesolutions Agent has violated or is alleged to have violated any
applicable law, regulation or policy.



IV.        CALLS AND TARGETS



The Telesolutions Agent shall provide Client Material when making Calls as
directed and approved by Client. Client is solely responsible for the content,
production and distribution (to the Telesolutions Agent) of the Client Material.
Each Telesolutions Agent shall record information concerning each Call,
including but not limited to Product sample distribution, and concerning the
profile of each individual Target (or other physician called upon) on whom the
Telesolutions Agent calls. Client shall permit Syneos Health to access and use
all Targets, sales and Call-related data that supports or is associated with the
Services that are performed in accordance with this Project Agreement (the
“Data”). The Data shall be used by Syneos Health



Page 32

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



for the purpose of evaluating the performance of its Telesolutions Team members;
and, provided that Syneos Health de-identifies all Client and Product specific
components of the Data, for business development and analytics purposes.

V.        THE PRODUCTS



The Product shall be promoted by Syneos Health under trademarks owned by or
licensed to Client and are Products which Client has all lawful authority
necessary to market and sell the Products in all geographic areas where the
Products are to be promoted under this Project Agreement. This Project Agreement
does not constitute a grant to Syneos Health of any property right or interest
in the Products or the trademarks owned by or licensed to Client. Syneos Health
recognizes the validity of and the title of Client to all its owned or licensed
trademarks, trade names and trade dress in any country in connection with the
Products, whether registered or not. Client represents to Syneos Health that
neither those trademarks, trade names and trade address nor the promotion of the
Products by Syneos Health infringes on any intellectual property right of any
other person or entity.



VI.       HIRING PROFILE



In selecting the Telesolutions Agent, Syneos Health will use the preferred
hiring profile approved by Client. Syneos Health will take reasonable steps to
confirm the accuracy of information concerning background and experience
received from applicants for positions of Telesolutions Agents. Syneos Health
shall not knowingly employ or otherwise retain, or permit to be retained as an
Telesolutions Agent, a practicing physician or a person affiliated on a
professional level with or employed by any physician, physician practice or
other healthcare professional or provider or a person who is in a position to
unduly influence the purchase of the Products.



VII.     BACKGROUND CHECKS



Syneos Health shall be responsible for performing drug testing and background
checks of all Telesolutions Agents. Syneos Health represents and warrants that
it will complete or cause to be completed a thorough background check of all
Telesolutions Agents. This will include, Criminal Check, Social Security Check,
Drug Screen, Motor Vehicle Record Check, Education Check, Past Employer Check.
Syneos Health further represents and warrants that it will perform or cause to
be performed background checks to confirm that no Telesolutions Agent:



a.          is an excluded person on the Office of Inspector General’s List of
Excluded Individuals/Entities and is not on the General Services Administration
Excluded Parties List (as of the date the background check is performed);



b.         is, so far as it is aware, an unfit or an improper individual for the
performance of the Services;



c.          is, so far as it is aware, engaged in any fraudulent or unlawful
activity, or other inappropriate conduct as measured by the other requirements
of this Project Agreement.





Page 33

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



Syneos Health shall institute prompt corrective or disciplinary action against
any Telesolutions Agent who fails to meet the requirements set forth in this
Exhibit B. Syneos Health further agrees to cooperate and comply with all
investigations by or on behalf of Client with respect to wrongdoing, or alleged
or suspected wrongdoing, in respect of any obligations of Syneos Health or any
Telesolutions Agent under this Project Agreement.



VIII.    REPRESENTATIONS AND UNDERTAKINGS



(a)        [***]



(b)        Client represents that:



(i)         it recognizes that for Syneos Health to comply with its obligations
hereunder, it shall need the good faith cooperation of Client to provide Syneos
Health with the necessary materials and assistance required to enable Syneos
Health to perform the Services;



(ii)       the Services being provided by Syneos Health are in furtherance of
Client’s program of marketing and promoting the Products and as such, Client is
responsible for ensuring, and further, Client represents and warrants, that the
Client’s program being implemented by Syneos Health pursuant to the terms hereof
(but not the implementation thereof by Syneos Health), strictly adheres to all
applicable state and federal statutes, laws, ordinances, and the rules and
regulations of all governmental and regulatory authorities, including but not
limited to, the Federal Food, Drug, and Cosmetic Act and the Prescription Drug
Marketing Act;



(iii)      it shall ensure that none of its employees add, delete or modify
claims of efficacy or safety of the Products, nor makes any changes (including
but not limited to, underlining or otherwise highlighting any language or adding
any notes thereto) in the Client Material, during the training on the Products
or during any communications with Syneos Health employees;



(iv)       it shall ensure that none of its employees working with the
Telesolutions Team or in connection with the Services, directly or indirectly
instruct any Syneos Health employee to pay, offer or authorize payment of
anything of substantial value (either in the form of compensation, gift,
contribution or otherwise) to any person or entity in a position to order,
recommend or purchase the Products contrary to any law; and



(v)        neither it nor any of its employees directly or indirectly instruct
any Syneos Health employee to make any representations or warranties relating to
the Products that conflict, or are inconsistent with applicable laws or the Food
and Drug Administration approved labeling for the Products.



(iv)       Client shall:



D.        provide Telesolutions Agents with all Client Material.



E.         inform Syneos Health promptly of any changes which Client



Page 34

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



believes are necessary or appropriate in the Client Material or in information
concerning the Products in order to be in compliance with all applicable federal
and state law, regulations and administrative guidance.



F.         arrange for a timely and appropriate response to any inquiry
concerning a Product communicated to Syneos Health from any licensed
practitioner and communicated by Syneos Health to Client.



[Remainder of Page Intentionally Left Blank]





Page 35

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



EXHIBIT C

COMMERCIAL COMPLIANCE SERVICES



1.0       Executive Summary

This Exhibit C describes the work required for the initial implementation and
ongoing services of the Selling Solutions Commercial Compliance Services. Any
changes to the assumptions, deliverables, or scope of work described in this
document or any new work requests will follow the procedure set forth in Section
3.1.1(d) (Change Control Process) of Exhibit A-1.



2.0       Scope of Services

This Exhibit C defines the work related to the following service areas for the
initial implementation and the ongoing services of the Selling Solutions
Commercial Compliance teams within the following areas:

·     Compliance Services

·     Monitoring & Auditing

3.0       Compliance Services

Syneos Health will provide compliance services that comply with applicable laws
and regulations and are aligned with the philosophy and requirements of OIG’s
Compliance Program Guidance in correlation with the following activities.

3.1       Pre-Launch Activities

(a)        Initial interaction and fact finding with clients.

(b)        Development and consultation in regards to the implementation of
client specific compliance business rules.

(c)        Creation of all training materials, (home study on Learning
Management System) and live training modules.

(d)        Work with and post specific policies required by the client.

3.2       Launch Activities

(a)        Loading and testing of all on-line training to be conducted during
home study, as well as assessments to test knowledge and competency. All
tracking and reporting of results from the training.

(b)        Live training to be conducted at launch meetings, POA’s at client
site’s or in-house.



Page 36

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



3.3       Ongoing Activities

(a)        Training for all new hires/backfill for replacement personnel or
expansions at client site’s or in-house.

(b)        Continual monitoring and updating if guidelines, laws, state
requirements, or client business rules change during the course of the year.

(c)        Corporate Integrity Agreement (CIA) obligations, additional training
requirements, debarment screening of personnel, and annual certification of
personnel and reporting to the client.

(d)        Updates and assistance in supplying the necessary oversight and
training at POA meetings during the year.

(e)        Compliance/Representative ride-along program to monitor the field
personnel in regards to their compliance requirements as agreed to by the client
(Optional).

3.4       Enforcement and Monitoring

(a)        Syneos Health adheres to an “Open Door Policy” and encourages
employees to discuss issues and or concerns of misconduct with their manager or
other senior personnel, Human Resources, or a member of the Compliance team.

(b)        Syneos Health maintains and also encourages and supports a 24 hour
anonymous hotline 7 days a week if the person making the report requires or
wishes to remain anonymous.

(c)        Syneos Health has an investigation process in place so as to ensure
continuity in enforcement, and transparency with our personnel and clients so
proper adjudication is achieved.



4.0       Monitoring & Auditing

Syneos Health uses the industry standard T&E system, Concur, to capture all
expense reimbursement and HCP meal spend.

The Compliance Monitoring & Auditing team will assume the following:

(a)        Standard Concur HCP expense fields and set-up are used for projects;

(b)        Post Manager Compliance Audit of expense reports that contain HCP
meal spend for appropriateness and adherence to Client policy on Interactions
with Healthcare Professionals; and

(c)        Ensure accountability for problem identification, oversight,
follow-up, and resolution generated by the audit findings.





Page 37

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



EXHIBIT D

SAMPLE ACCOUNTABILITY SERVICES



1.0       Scope of Services

Syneos Health will provide management of third party sample accountability
services (“SA”) in compliance with the Prescription Drug Marketing Act (PDMA)
regulations for the field sales organization.



2.0       Sample Accountability Services

2.1       Implementation

Sample Accountability will be managed and monitored through a third party sample
accountability vendor, through a PDMA compliant Inventory Management System.
During the set up stages there will be requirements gathering, QA/validation,
unit and integration testing with technical documentation prior to production
deployment.

(a)        Development will include:

(1)        Interface to map from third party Sample Accountability system and
Veeva CRM;

(2)        Qualification of the CRM/ Sample Accountability deployment with
Client specific configuration;

(3)        Testing and documentation and validation of the system interfaces;

(4)        File layouts - formatting will be received in designated format;

(5)        Sample data extract for Annual Federal Reporting – Provided to Client
in Syneos Health standard format;

(6)        Business Rules and Policy and Procedure Handbook development based on
client’s specific rules;

(7)        Sample Accountability form development (PACF) utilized for
disbursement corrections;

(8)        Signature verification letter development; and

(9)        Set up of individual representative files to store all Sample
Accountability activity and documentation on training, storage locations and
reconciliations

(10)      PDMA training – Initial training with documentation testing through
Syneos Health LMS system



Page 38

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



(11)      Significant Loss Threshold (SLT) Analysis provided by a third party as
required

(12)      Development of a 1-hour PDMA/Sample Accountability training slide deck
(Client Specific) to be delivered to representatives through live training,
either on site or via WebEx



2.2       On-Going Sample Accountability Services

Sample Accountability will assume monthly representative inventories will be
taken with quarterly reconciliations. Quarterly reconciliations will monitor and
compare inventory levels based on the representative’s transactional activity
during the quarter. A standard suite of reports will be utilized throughout the
quarter to monitor the representative’s activity and to detect areas of concern
prior to the end of the quarter.

(a)        The quarterly reconciliation process will include:

(1)        Generation/emailing of Sample Inventory Reconciliation report to
sales representatives based on field conducted inventory counts;

(2)        Representative assistance in reconciliation of inventory variances
over established significant loss thresholds;

(3)        Reporting of sample reconciliation results to Client home office,
based on the FDA reporting model of initial 5 day reporting and 30 day final
reporting; and

(4)        Syneos Health’s Sample Management and Compliance Department (SM&C)
oversight of the reconciliation process

2.3       General Sample Management Administration

(a)        Standard reports will be provided as agreed upon in the
implementation phase of the project

(b)        Physician Signature Audit Service will include an agreed upon
percentage of letters sent monthly to practitioners to verify signatures. This
audit is to detect possible abuse with capturing fraudulent signatures. Negative
responses are reported to Client as defined in the Client’s business rules

(c)        Tracking of PDMA and Sample Management Training – Files will be
maintained for each representative

(d)        Field Audits – Random, For Cause, Closeouts and Annual

(e)        Sample Accountability Help Desk Support



Page 39

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



(f)        Ongoing PDMA/Sample Accountability training annually and as needed –
New hire/retraining

(g)        Monitoring of non-compliant representatives through monthly trending
reports

(h)        Maintenance/tracking of representative sample storage locations –
Stored in representatives individual files

(i)         Maintenance of product name, description, lot numbers, expiry dates
as pertains to Representative sampling activity

2.4       Additional Ad Hoc Services:

(a)        FDA and State reporting by third party Sample Accountability vendor





Page 40

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



EXHIBIT E

TRAINING SERVICES



5.0       Executive Summary

This Exhibit E describes the work required for the initial implementation and
ongoing operation of the Training Services to support the Project Team by Syneos
Health Learning Solutions



6.0       Scope of Services



Syneos Health will provide training services for the Syneos Health Field Team
employees; to include, in addition to any Client-provided content, the following
Syneos Health content:

o    Syneos Health Administrative Training

o    Syneos Health Technology & Operational Training

o    Syneos Health Policies

o    Selling Skills Training (customization to be scoped separately)

o    Fleet (as applicable)

o    Syneos Health University (Home Study e-Courses only)

o    Pharmaceutical Institute LLC; d/b/a Syneos Health Learning Solutions,
Catalog of e-Courses), in the following categories:

·    Therapeutic Essentials (i.e., Disease State e-Courses)

·    Managed Markets Excellence (i.e., Market Access e-Courses)

·    Understanding Pharma (i.e., Industry Background e-Courses)

o    Skillsoft Business and Leadership Skills Catalog of e-Courses Only)



Syneos Health will leverage its internal Learning Management System (LMS) to
consolidate the training curriculum and training records which allows for
tracking and reporting of certification internally and to client.





Page 41

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



EXHIBIT F

COMPENSATION - FIXED FEES, VARIABLE FEES AND PASS-THROUGH COSTS

I.          FIXED FEES

The Fixed Fees provided in this Exhibit F are based on per position headcount as
follows:





Position

Headcount

Sales Team

Sales Representatives

[***]

DMs

[***]

Telesolutions Team

Telesolutions Agents

[***]



The Fixed Fees will be proportionally modified based on the final headcount.



(a)        Implementation Fee

(i)         Client has paid, or shall pay, [***] pursuant to the Initial Service
Agreement (the “ISA”) by and between Client and Syneos Health dated as of March
30, 2020, which will be applied as a credit against the Implementation Fee
invoice.



(ii) Client shall pay Syneos Health an Implementation Fee of [***] associated
with performance of the Services for the Sales Team.



(ii)       Client shall pay Syneos Health an Implementation Fee of [***]
associated with performance of the Services for the Telesolutions Agents.



(b)        Fixed Monthly Fees

(i)         Commencing on the Sales Team Hire Date, Client shall pay Syneos
Health a Fixed Monthly Fee as follows:





PERIOD

SALES TEAM FIXED
MONTHLY FEE

Year One

[***]

Year Two

[***]







Page 42

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



(ii)       Commencing on the Telesolutions Team Hire Date, Client shall pay
Syneos Health a Fixed Monthly Fee as follows:



PERIOD

TELESOLUTIONS TEAM
FIXED MONTHLY FEE

Year One

[***]

Year Two

[***]



Syneos Health shall adjust the Fixed Monthly Fee prior to the initial fill of
any Syneos Health Sales Representative, DM or Telesolutions Agent, prorated for
any partial months, according to the Fixed Monthly Fee table outlined in
subsection (c)(i), below.



The Implementation Fee and/or Fixed Monthly Fee set forth above are based upon
the assumptions set forth in the recruitment/training timeline agrees to by the
Parties. In the event that the assumptions set forth in the recruitment/training
timeline are changed, the Implementation Fee and/or Fixed Monthly Fee shall be
re-calculated and agreed-upon by the Parties.



(c)        Scale Up/Down



(i)         Client may increase the number of Representatives, SR. Reps,
Telesolutions Agents or DMs above the number outlined in Exhibit A and B (a
“Scale Up”) upon written notification to Syneos Health. In the event of a Scale
Up, Client shall pay to Syneos Health an additional Implementation Fee and Fixed
Monthly Fee as follows:



Position

Implementation
Fee

Per Representative

[***]

Per SR. Rep

[***]

Per Telesolutions Agent

[***]

Per DM

[***]





Position

Fixed Monthly Fee

(Year One)

Fixed Monthly
Fee

(Year Two)

Per Representative

[***]

[***]

Per SR. Rep

[***]

[***]

Per Telesolutions Agent

[***]

[***]

Per DM

[***]

[***]







Page 43

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



(ii)       Client may decrease the number of Representatives, SR. Reps,
Telesolutions Agents or DMs below the number outlined in Exhibit A and B (a
“Scale Down”) upon [***] prior written notice to Syneos Health; provided,
however, that the Client may not perform a Scale Down prior to the [***]
anniversary of the Deployment Date. In the event of a Scale Down, Syneos Health
shall reduce the Fixed Monthly Fee as follows:



Position

Fixed Monthly
Fee

(Year Two)

Per Representative

[***]

Per SR. Rep

[***]

Per Telesolutions Agent

[***]

Per DM

[***]



(iii)      The Parties shall meet to agree upon Project Team composition in the
event of a Scale Up/Scale Down.



(d)        Salary Reconciliation



The parties agree that the Fixed Monthly Fees set forth in Section I(b), above,
are based on the annual salary per the below table (the “Annual Salary”).



Position

Salary

Salary

(Year One)

(Year Two)

Per Representative

[***]

[***]

Per SR. Rep

[***]

[***]

Per Telesolutions Agent

[***]

[***]

Per DM

[***]

[***]



Syneos Health and Client will reconcile actual salaries and payroll taxes at
[***] (pricing assumption), excluding incentive compensation, measured by actual
days worked, for each Syneos Health Sales Representative, DM and Telesolutions
Agent in such calendar month against an amount equal to the appropriate
percentage of the Annual Salary. The parties agree that the Annual Salary does
not include incentive compensation for the Syneos Health Sales Representatives,
DMs or Telesolutions Agents (plus the applicable employer portion of taxes). If
any review shows that Syneos Health’s actual annual salary per Syneos Health
Sales Representative, DMs or Telesolutions Agent is below the Annual Salary,
then Syneos Health shall issue a credit for the entire amount of such difference
to Client. If any review shows that Syneos Health’s actual salary per Syneos
Health Sales Representative, DMs or Telesolutions Agent is above the Annual
Salary, then Syneos Health shall bill the difference to Client.





Page 44

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



(e)        Vacancy Credit



Syneos Health agrees to fill vacant territories as requested by Client.  Syneos
Health will continue to invoice Client the amounts set forth above as Fixed
Monthly Fee during any such vacancy period.  Syneos Health will provide a
monthly credit to Client, prorated for the number of business days per month
that a territory is vacant, for each vacant territory, including leaves of
absence lasting longer than [***], until such territory is filled, as set forth
in the following table:



Monthly Vacancy
Credit*

Year One

Year Two

Per Representative

[***]

[***]

Per SR. Rep

[***]

[***]

Per Telesolutions Agent

[***]

[***]

Per DM

[***]

[***]



*Within the month a territory becomes vacant.



Monthly Vacancy
Credit*

Year One

Year Two

Per Representative

[***]

[***]

Per SR. Rep

[***]

[***]

Per Telesolutions Agent

[***]

[***]

Per DM

[***]

[***]



*Subsequent months of vacancy.



(f)        Backfill Recruiting



Client agrees to pay Syneos Health a fee, per the table below, for recruiting
and onboarding costs associated with any backfill for a vacant territory,
provided that Client shall only pay such fee in the event that such territory
becomes vacant [***] after the applicable hire date.





Position

Backfill
Recruiting Fee

Per Sales Representative

[***]

Per SR. Rep

[***]

Per Telesolutions Agent

[***]

Per DM

[***]





Page 45

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



II.        VARIABLE FEES

(i)         Client shall pay Syneos Health the following monthly fees per Client
employee receiving operations support (Veeva and LMS Licenses) commencing on the
date a Client employee is provided such support.



Position

Monthly Fee

(Year One)

Monthly Fee

(Year Two)

Veeva License Only Per Client User

[***]

[***]

LMS License Only Per Client User

[***]

[***]



(ii)       Client shall pay Syneos Health an annual fee of [***] for each Client
employee to have access to a list of Client programs on the LMS System (same
environment as the Syneos Health Project Team – i.e., no customization per view
set-up) commencing on the date a Client employee is provided such support.



(iii)      Syneos Health shall invoice Client the following Variable Fees
associated with the Telesolutions Team as incurred.



Additional Services

Variable Fee

Phone Append Access (up to 13,000 Records)

[***]

Phone Append Access, per Record (After

13,000 Records)

[***]

Phone Append Transfer (up to 650 Records)

[***]

Phone Append Transfer, per Record (After

650 Records)

[***]

Outbound Fax, per page

[***]

E-mail, each

[***]



III.       PASS-THROUGH COSTS

In addition to the Fixed Fees, certain expenses will be charged to Client on a
pass-through basis. These expenses will be billed to Client at actual cost.
Pass-through costs include:



-      Incentive compensation payments for the Syneos Health Sales
Representatives, Telesolutions Agents and DMs (plus applicable employer portion
of taxes at [***])

-      Travel expenses (e.g. transportation, lodging, meals etc.)

-      Costs for all meetings, including but not limited to POA Meetings

-      Marketing expenses and costs (e.g. Lunch & Learns, etc.)

-      Sales TRx data and any third party data acquisition expenses

-      Syneos Health Sales Representative product storage units

-      Data plan overages

-      Interview expenses (including turnover recruiting)

-      Business cards



Page 46

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



-      Managers’ severance

-      Licensing and credentialing expenses

-      Shipping, freight, and postage of samples (if incurred)

-      Other expenses which have been approved by Client.



IV.       INCENTIVE FEES

(a)        Included in the Fixed Monthly Fees (set forth in Section I(b)(i),
above) is Syneos Health’s management fee, a portion of which (the “Incentive
Fee”) is subject to Syneos Health’s achievement of certain performance
objectives (the “Performance Objectives”) which will be mutually agreed upon by
the Parties.



(b)        The monthly Incentive Fee for the annual period from the Deployment
Date through the end of Year One is equal to [***] and the monthly Incentive Fee
during Year Two is equal to [***].



(c)        In the event of a Scale Up or Scale Down, the monthly Incentive Fee
shall be adjusted by [***] per Syneos Health Sales Representative from the
Deployment Date through the end of Year One, and [***] per Syneos Health Sales
Representative during Year Two.



(d)        In the event of termination of this Project Agreement by the Client,
effective as of the date of notification of such termination from the Client,
the Performance Objectives shall no longer be applicable and the outstanding
incentive fees will be earned at [***]; unless Project Agreement is terminated
due to material breach by Syneos Health in accordance with Section 12(ii) of the
MSA.



V.        SERVICE CREDITS



Syneos Health shall issue to Client annual service credits of [***] per Syneos
Health Sales Representative and Telesolutions Agent (estimated to be [***] in
Year One and [***] in Year Two). Credits shall be earned at a rate of [***] per
month per Syneos Health Sales Representative and Telesolutions Agent territory,
for which a fee has been paid, commencing on the Deployment Date. Client may use
all expected credits at any time during the Term and shall repay Syneos Health
at the end of the Term for any credits used, but never accrued. The service
credits shall be used to purchase additional services from Syneos Health’s
Affiliates. The term Affiliate means, with respect to any entity, any other
entity directly or indirectly, through one or more intermediaries, controlling,
controlled by or under common control with such entity. As used in this
definition, the term “control” (including “controlled by” or “under common
control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of an entity,
whether through ownership of voting securities, as trustee, by contract or
otherwise. For purposes of clarity, Client shall not be permitted to apply the
credits against any of the fees or costs associated with Services provided under
this Work Order or any others services provided by Syneos Health, it being
understood that the credits are applicable only for services provided by a
Syneos Health Affiliate. The credits shall be valid until expiration or
termination of this Work Order. Syneos Health shall not provide any form of
refund, rebate or any other form of monetary incentive to Client in lieu of the
credits.



Page 47

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



VI.       INVOICES; BILLING TERMS



The Implementation Fees outlined in Section I(a), above, shall be invoiced to
Client upon execution of the Project Agreement. [***] of Sales Team Fixed
Monthly Fee and [***] of Agents Fixed Monthly Fee (the “Advanced Fees”) shall be
paid by Client to Syneos Health which will be invoiced to the Client [***] prior
to the sales representative hire date. The Advanced Fees shall be held as a
deposit and credited to Client upon expiration or termination of the Project
Agreement. Thereafter, commencing on the Sales Team Hire Date and Telesolutions
Agent Hire Date, Client will be billed monthly in advance the amounts stated
above as the Fixed Monthly Fees. Pass-through Costs will be billed to Client at
actual cost as incurred by Syneos Health.

Invoices are due in accordance with Section 5 of the MSA. All invoices shall
include the following:



-     A/P Email

-     A/P Telephone

-     A/P Mailing Address

-     A/P E-invoice System

-     Other Contacts to be Included on Submission of Invoice

-     Accountant



Payment to Syneos Health may be made by the following method:



-    ACH Payment (Preferred Method)

[***]

ACH # [***]

Account # [***]



Advice transmittals should be directed to [***].



In the event Client will be issuing purchase orders for payment of Syneos Health
invoices, Client shall issue such purchase orders within [***] following the
execution of this Project Agreement.  A purchase order shall include the
following:



-    PO Number

-    PO Contact Name

-    PO Contact E-mail

-    PO Contact Telephone

Purchase Orders should be directed to [***].



The Parties understand and agree that all terms and conditions set forth in a
purchase order are null and void, it being understood and agreed that this
Project Agreement provides the terms and conditions governing the relationship
between the Parties.





Page 48

--------------------------------------------------------------------------------

Graphic [agrx-20200630ex101889986001.jpg]



ATTACHMENT 1



PROJECT TEAM MEMBER REQUEST FORM



This Request for Additional Project Team members is issued pursuant to the
Master Services Agreement between Syneos Health Commercial Services, LLC
(“Syneos Health”) and Agile Therapeutics, Inc. (“Client”)
dated                and the Project Agreement issued thereunder dated
_____________.










PART 1

To be completed by Client

Attach any relevant, helpful information

NUMBER AND TYPE OF PROJECT
TEAM PERSONNEL REQUESTED





TERRITORY LOCATION(S)





REQUESTED HIRE DATE





DEPLOYMENT DATE





AUTHORIZED CLIENT
REPRESENTATIVE SUBMITTING
REQUEST







Signature: ____________________________________

Name:

Title:

Date:

Phone:

Fax:



PART 2

To Be Completed by Syneos Health





NEW PROJECT TEAM MEMBER
DETAILS (the fees set forth below are
per Project Team member added):



Implementation Fee $_________

Added Fixed Monthly Fee: $_______

Target Start Date: __________



Request is Accepted, and Recruitment shall begin
immediately upon Client approval of New Representative
Details:



____________________________________________

(sign and date)

Syneos Health Contact Person:

Phone:







New Project Team member accepted and customer
understands that recruiting will begin immediately:



(sign and date)

Client Contact Person:

Phone:



Page 1

--------------------------------------------------------------------------------